Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
  The replacement drawing sheet received on August 14, 2022 has been entered.

Specification
The disclosure is objected to under 37 CFR 1.74 because: reference character 136 is used to denote both a “power cord” and a “secondary fold line”; reference character 137 is used to denote both a “third aperture” and a “direction”. See second full paragraph on page 8 of the specification. Appropriate correction is required.
The amendment filed March 22, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: newly inserted language within the second full paragraph on page 8 of the specification to “a side panel, such as but not limited to side panel 135, may include a third aperture 137 which may be a cord aperture that allows a power cord 136 or the like, coupled to electronic device 190, to pass through side panel 135.” In particular, the material which is not supported by the original disclosure is “such as but not limited to side panel 135”; “or the like”; “to pass through side panel 135.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wambach 2,932,833.    As to claim 1, Wambach discloses, Figs. 2 and 3 for example, a pillow to block light that causes glare on a display, comprising:
	a pillow 5 having a volume at least partially filled with cushioning materials;
	a structure 8 having one or more sidewalls foldably coupled to the pillow structure and configured to form a conduit, (conduit of 8 can be seen in Figs. 3 and 2), the structure further includes
	a first aperture, (front portion), positioned on a first end of said structure configured to conform to a user’s face; and
	at least one second aperture, (opposite first aperture), positioned on a second and opposite end of the structure configured to encompass the display.  
2. The one or more sidewalls further comprises a fold line configured to expand and contract said one or more sidewalls, (fold line is where the one or more sidewalls fold or bend as along 7).
3. The first aperture further comprises at least one edge configured to create a seal to block ambient light, (e.g., edge of first aperture).
5. Said at least one edge is configured to be goggle shaped, (by virtue of the circular outline along the edge of 8).
6. A bottom of the conduit is formed of a bottom side of the pillow structure, (5 forms bottom of conduit).
7. The at least one second aperture is configured to enable insertion of the display therein the structure.
8. The at least one second aperture is configured for hand insertion therein, to operate the device.
9. The one or more sidewalls further comprises a third aperture, (apertures between each section 7 of structure 8), configured to enable access therein of the device’s power cord.
10. Said fold line is configured to contract the one or more sidewalls for storage of the structure atop one side of the pillow, (the Wambach sidewalls are capable being folded to stack above the pillow 5).
As to claim 11, Hermansen discloses a pillow to block light that causes glare on a display comprising:
	a pillow 5 having a volume at least partially filled with cushioning materials;
	a structure 8 having one or more sidewalls configured to form a conduit, (conduit of 8 can be seen in Figs. 3 and 2), the structure further includes
	a first aperture, (front portion), positioned on a first end of the structure configured to conform to the user’s face;
	a bottom, (bottom of 8 opposite front portion), positioned on a second and opposite end of the structure configured to form a base to the structure, the bottom being an integrated surface of the pillow 5, (“a bottom” of Wambach is as disclosed within the instant application); and
	at least one second aperture, (opposite first aperture), positioned on a second and opposite end of said structure configured to enable insertion of the display therein said structure.
12. The one or more sidewalls further comprises a fold line configured to expand and contract said one or more sidewalls, (fold line is where the one or more sidewalls fold or bend as along 7).
13. The first aperture further comprises at least one edge configured to create a seal to block ambient light, (e.g., edge of first aperture).
14. The fold line is configured to contract the one or more sidewalls for storage of the structure as an integrated portion of the pillow, (the Wambach sidewalls are capable being folded to stack above the pillow 5).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Distasio 4,796,734.    As to claim 15, Distasio discloses, Figs. 2 and 4 for example, an apparatus, comprising:
a pillow 22 having a volume at least partially filled with cushioning materials; and
at least four sidewalls, (10, 16, 26, 26), collapsible and stowable adjacent with a surface of the pillow 22, when deployed the at least four sidewalls being supported by a rigid flap engaging at least a portion of at least two of the sidewalls, (Distasio can and may utilize any type of “flap” to add further support to the sidewalls thus, serving to read upon claim 15 since the language of claim 15 fails to positively recite a “rigid flap” as forming part of the invention for which protection is sought), the at least four sidewalls forming at least two apertures, a viewing aperture, (formed frontside between the sidewalls 26), and a device aperture, (formed lower/backside between the sidewalls 26), wherein the device aperture is configured to receive a display device within the device aperture for viewing of the display through the viewing aperture.

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harooni 2013/0125312.    As to claim 15, Harooni discloses, Fig. 3 for example, an apparatus, comprising:
a pillow 301 having a volume at least partially filled with cushioning materials; and at least four sidewalls, (left side, right side, top side, back side), collapsible and stowable adjacent with a surface of the pillow 301, when deployed the at least four sidewalls being supported by a rigid flap engaging at least a portion of at least two of the sidewalls, (Harooni can and may utilize any type of “flap” to add further support to the sidewalls thus, serving to read upon claim 15 since the language of claim 15 fails to positively recite a “rigid flap” as forming part of the invention for which protection is sought), the at least four sidewalls forming at least two apertures, a viewing aperture, (formed frontside between the sidewalls which sidewalls hold 305), and a device aperture, (formed lower-side between the sidewalls), wherein the device aperture is configured to receive a display device within the device aperture for viewing of the display through the viewing aperture.
18. The cushioning materials comprise at least one of foam or feathers, (lines 11-14 of para [0005].

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerner 4,639,958.    As to claim 15, Lerner discloses, Figs. 5 for example, an apparatus, comprising:
a pillow 10 having a volume at least partially filled with cushioning materials; and
at least four sidewalls, (12, 12, 12, 12), collapsible and stowable adjacent with a surface of the pillow 10, when deployed the at least four sidewalls being supported by a rigid flap engaging at least a portion of at least two of the sidewalls, (Lerner can and may utilize any type of “flap” to add further support to the sidewalls thus, serving to read upon claim 15 since the language of claim 15 fails to positively recite a “rigid flap” as forming part of the invention for which protection is sought), the at least four sidewalls forming at least two apertures, a viewing aperture, (formed frontside between the sidewalls 12), and a device aperture, (formed backside between the sidewalls 12), wherein the device aperture is configured to receive a display device within the device aperture for viewing of the display through the viewing aperture.
19. The cushioning materials comprise one or more gas filled bladders 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distasio 4,796,734 in view of either of Foch 2013/0254999 and Pintos 4,100,633.
Each of Foch and Pintos teaches application and utilization of a pillow having a foam filling. Therefore, to have provided the pillow 10 of Distasio with a foam filling, thus serving to provide a well-known cushioning material, would have been obvious to one having ordinary skill in the art as taught by either of Foch and Pintos.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distasio 4,796,734 in view of Lerner 4,639,958.
Lerner teaches application and utilization of a pillow having an air bladder filling. Therefore, to have provided the pillow 10 of Distasio with an air bladder filling, thus serving to provide a well-known cushioning material, would have been obvious to one having ordinary skill in the art as taught by Lerner.
 
Allowable Subject Matter
Claims 4, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed August 14, 2022 have been fully considered but they are not persuasive. As for Applicant’s argument against Wambach, though a conduit may be defined as a tube or a pipe or a conduit is also defined as a channel, (Merriam-Webster Dictionary and Collins English dictionary) or a passage, (Cambridge Dictionary). Further, claim 1 recites “one or more sidewalls . . . configured to form a conduit” and claim 11 recites “one or more sidewalls configured to form a conduit” evidencing that Applicant deems a conduit can be formed of one sidewall.
As for Applicant’s argument against Distasio, the recited “rigid flap” is not positively set forth. The term “a rigid flap” appears only within an intended orientation phrase. As claim 15 is not directed to a shade pillow in a deployed configuration the rigid flap does not form part of the invention to be afforded patent protection. Further, as stated within the rejection of claim 15 involving Distasio “a viewing aperture [is], (formed frontside between the sidewalls 26), and a device aperture [is], (formed lower/backside between the sidewalls 26), wherein the device aperture is configured to receive a display device within the device aperture [frontside] for viewing of the display through the viewing aperture [rear side].” Distasio’s Fig. 4 clearly shows such.
As for Applicant’s argument against Harooni, the recited “rigid flap” is not positively set forth. The term “a rigid flap” appears only within an intended orientation phrase. As claim 15 is not directed to a shade pillow in a deployed configuration the rigid flap does not form part of the invention to be afforded patent protection. Further, as stated within the rejection of claim 15 involving Harooni “a viewing aperture [is], (formed frontside between the sidewalls), and a device aperture [is], (formed lower-side between the sidewalls which sidewalls hold 305), wherein the device aperture is configured to receive a display device within the device aperture [lower-side] for viewing of the display through the viewing aperture [frontside].”
As for Applicant’s argument against Lerner, the recited “rigid flap” is not positively set forth. The term “a rigid flap” appears only within an intended orientation phrase. As claim 15 is not directed to a shade pillow in a deployed configuration the rigid flap does not form part of the invention to be afforded patent protection. Further, though a conduit may be defined as a tube or a pipe or a conduit is also defined as a channel, (Merriam-Webster Dictionary and Collins English dictionary) or a passage, (Cambridge Dictionary). As stated in the above rejection of claim 15 involving Lerner discloses an apparatus comprising at least four sidewalls, (12, 12, 12, 12), with each element 12 constituting a sidewall.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                     /MICHAEL SAFAVI/                                                                     Primary Examiner, Art Unit 3631                                                                                                                                   

MS
November 16 2022